Title: From John Adams to Boston Patriot, 20 January 1812
From: Adams, John
To: Boston Patriot


				
					
					Quincy, January 20, 1812.
				
            My last letter contained the journal of the 19th of June, 1783, and completes the copy of that journal, which was intended for no eye but my own: but which by a sudden thought was intended to be sent to Jonathan Jackson, Esq. peradventure, to furnish him with some hints to defend the American ministers, or at least to apologize for them in the case, that was very probable, of a motion of censure upon them for displeasing the Comte de Vergennes—Which journal, in a midnight hurry and confusion was by mistake inclosed to Secretary Livingston, and laid before congress, where it gave so much offence to the great Hamilton, that he has made it immortal. As I see no reason to blush at any part of it, I am not sorry for its publicity. Even in the most trifling parts of it, there are hints and traits of character relative to men who were conspicuous actors in the great scenes of that time. And there is neither treason, felony or vice in any part of it. I submit it with pleasure to the judgment, or rather to the indulgence of the candid.After this I kept no journal for some time. Nothing was to be done with Mr. Hartley. We had by this time made up our minds that the definitive treaty would be no more than a repetition of the preliminary articles of the provisional treaty of the 30th of November, 1782, because the British nation had too audibly pronounced its voice, that even that, was too favourable for us.Other cares engaged our attention, and mine more than any other. Mr. Morris had drawn bills to a great amount. Mr. Grand’s coffers more exhausted, and more than exhausted by a million. My bankers in Amsterdam could not supply Mr. Morris’s necessities and Mr. Grand’s too. It became necessary that I should undertake a journey to Amsterdam, to open a new loan. This necessity will appear by the following letters.From Mr. Grand to the American Ministers for negotiating peace.Paris, May 10, 1783.Gentlemen—It is some months ago, since I had the honor to write you, and am well persuaded, although I received no answer thereto, that it will have engaged your attention. I earnestly wish it may have been productive of an improvement to the finances of Congress, which I then foresaw, would be short of our wants, and which is unfortunately too much the case at present.Last month I remitted to the Honourable Robert Morris, the state of his account, the balance of which were £. 413,892 due to me. This added, to the subsequent payments I had to make, would have thrown me, in a state of perplexity, had it not been for the assistance given me by the Garde du Tresor Royal.You will see, gentlemen, by the state I have the honor to enclose, for your consideration, that the sums I am to pay exceed by one million those that are to be paid me. And making even abstraction of all that is not Mr. Morris’s bills, there still remains a defect of five hundred thousand  Livres independent of the allowance to be made, for his usual wants, from January 24th, date of his last bills, up to the 12th of March.I am happy to have it in my power to say, that I have exerted to this instant, all that my zeal and my faculties could suggest me. Did the last keep pace with the former, I should never have applied but to them. However, the state of affairs is such now, that a resolution must be taken, relative thereto, even without delay. The bearers of Mr. Morris’s bills growing so urgent upon me, that rather than to have occasioned any eclat before I could be informed of your resolution, I prefered accepting a further sum of fifty four thousand Livres, this day.I crave your Excellencies will honor me with a quick answer, meantime, I remain most respectfully, gentlemen, your most obedient and most humble servant.Signed, Grand.In his letter was inclosed the following:1783—State of congress’s finances at Paris, on the 10th of May.
            
            £.s. d.Balance due to me (Mr. Grand) on the last account, 413,893139Sums paid by his Excellency Benjamin Franklin’s orders,172,00151The Hon. Rt. Morris’s drafts to be paid.1,872,871110His fresh drafts from Jan. 24, at sixty days sight of which I

already accepted 54,000.804,37183,263,13688Interest on the Dutch loan £ 400,000Sabatier and Desprez’ claim for furnitures to the La

Fayette, 134,000534,000£ 3,797,13688  note.—This 400,000 Livres, for “interest on the Dutch loan” was not interest on my loans in Holland, but for loans they had made or pretended to have made in that country for America.In consequence of this letter and  account from Mr. Grand, we all agreed to write the following:To Messrs. Wilhem and Jan Willink, Nicholas and Jacob Vanstaphorst, and De La Lande and Funye, bankers of the United States of America, at Amsterdam.Paris, May 22, 1783.Gentlemen—Mr. Grand has laid before us a state of the affairs of the United States, under his care, and the demands upon him for money to discharge the bills drawn upon him, are such as to require some assistance from you, if the demands upon you will admit of it. If, therefore, the state of the cash in your hands, compared with the draughts made upon you will allow of it, we advise you to remit to Mr. Grand on account of the United States, the amount of five hundred thousand livres turnois; and we doubt not that congress and their minister of finances will approve of it, although we have not, in strictness, authority to give orders for it.

We have the honor to be gentlemen, &c. Signed by the ministers plenipotentiary of the United States of America, for making peace.On the same day we wrote an answer to Mr. Grand—To Mr. Grand.Paris, May 22, 1783Sir—We have received the letter you did us the honor to write us on the tenth day of this month, containing a brief state of the affairs of the United States in your hands.We see the difficulties you are in, and are sorry to say that it is not in our power to afford you any relief. We have the honor to be, &c. Signed by the ministers plenipotentiary of the United States of America, for making peace.To John Adams, Esq. B. Franklin, Esq. H. Laurens, Esq. and John Jay, Esq.Amsterdam, 29th May, 1783.Gentlemen—We observe by the favour of your excellencies’ most honored letter of the 22d instant, that Mr. Grand has laid before your excellencies, a state of the affairs of the United States under his care; and that the dispositions made upon him are such, that therefore your excellencies advise us to remit to Mr. Grand, on account of said states, a sum of half a million of livres turnois, if the cash in our hands, compared with the draughts made upon us, will allow it. We take the liberty, in answer to this, to assure your excellencies that we would be very sorry to observe, that the draught for congress might suffer a disappointment any where, and that we would gladly contribute to prevent such a misfortune—but we are obliged in the present case, to represent to your excellencies, that it is impossible for us to make the comparison which your excellencies mention, because we know that there are at least running twenty two bills from Mr. Morris upon us, of which we do not know the amount, since we got not his advice, and since the letters are not offered for acceptance. This we know, by the numbers of the bills which we already accepted, being from No. 1 till No. 27, together with 150,000 florins, and No. 50, of 100,000 florins. We want also to know the amount of the No. 28 till 49, which may be presented every moment. And as soon as we will be informed about it we promise to make that comparison and to write again to your excellencies, if the state of the cash in our hands will permit us to comply with your advice, for we beg you excellencies to observe by the amount of the bill No. 50, that there is sometimes opportunity for large bills; and consequently it is quite impossible to make any supposition upon the whole amount of twenty two bills; and we should be sorry in case by paying out a sum of five hundred thousand livres, for which we have not proper authority; we should be in want for the payment of these draughts as may be made upon us, in consequence of the information which congress might have received about the success of the loan. We beg to consider this, and to let us know in answer to this, your advice how in such a case we should do, without displeasing our principals.We hope that after having considered what we have mentioned, your excellencies will justify us if we should wish to be excused from complying with their advice.However, since it comes from so respectable a society, we think we could do it, either for the whole sum of five hundred thousand livres, or part of it, upon the following two conditions:1st. That your excellencies, in your respective qualities, should properly authorize us to furnish that sum to Mr Grand out of the stock of money of the United States in our hands, and be guarant for the approbation of Congress. It is our humble opinion that your excellencies can better do this than we, who are not so good informed about the particulars of the affairs of the United States, and of their concerns, as your excellencies.2. That Mr. Grand should give his engagement to us that in case the dispositions of congress upon us should exceed the amount of cash in our hands, and we also should want a restitution of the money remitted to him that he in that case will pay our drafts upon him for that purpose, on account of the United States.If your excellencies think it convenient to do the matter upon this footing, we beg to let us know in answer to this, your resolution, and against what time Mr. Grand would wish to receive the remittances. With much respect, we have the honor to be, gentlemen, your excellencies’ most humble and obedient servants, &c.Wilhem & Jan Willink.Nich. & Jacob Vanstaphorst.De La Lande & Fynye.To the same, from the same.Amsterdam, June 12, 1783.Being hitherto deprived of your excellencies’ most esteemed rescription on our letter of the twenty ninth of May, we are of opinion it has not reached your excellencies; for which reason we take the liberty to inclose hereby a copy of it—And as we have not received yet any further advice of his excellency Robert Morris, Esq. about the amount of his draughts upon us, we shall be very glad to be favored, as soon as possible, with your excellencies’ answer, for our regulation. We remain, most respectfully, gentlemen, your excellencies’ most obedient, most humble servant.Signed, Wilhem Jan Willink.Nich. & Jacob Vanstaphorst.De La Lande & Fynye.IN this distress, a bankruptcy of the United States staring us in the face, and a prospect of bills to a very great amount to be sent back to congress with an enormous addition of interest and damages;—it was thought proper, once more to apply to court; all Dr. Franklin’s memorials and repeated solicitations having hitherto failed of success. The Dr. wished Mr. Jay and me to join him, but upon the whole as my loan in Holland was to be mentioned in the letter, it was thought best that the Dr. and Mr. Jay should sign it without me. The letter is as follows:TO COUNT DE VERGENNES.Passy, June 28, 1783.Sir—Mr. Grand, banker to the congress, having laid before us, the annexed state of their affairs in his hands, we conceive ourselves indispensably obliged to communicate the same to your excellency, as some important interests of both countries are concerned.Before the peace was known in America, and while Mr. Morris had hopes of obtaining the five per cent duty, and a larger loan from his majesty; the immediate urgent necessities of the army, obliged him to draw bills and sell them to the merchants, to raise money for the purchase of provisions, to prevent their starving or disbanding.The merchants have thereupon formed their plans of business, and remitted those bills to their correspondents here to pay debts, and purchase goods in this kingdom, to be carried home in the ships that are come or coming to France; thus to open a larger commerce with this nation.If those bills cannot be paid, the creditors of America will be disappointed and greatly hurt; and the commerce will be deranged and discouraged in its first operations; of which the numerous ill consequences are more easily imagined than described.Our loan in Holland is going on, and with such prospect of success, that the bankers who have the care of it, have lately sent by express to Mr. Adams all the blank obligations necessary to complete it, for him to sign, that they might have them ready to deliver as demanded, his return thither being delayed.This loan will therefore probably answer the bills Mr. Morris has drawn on those bankers.But the protesting any of his bills here, wou’d occasion such an alarm there, as must probably entirely stop any further progress of that loan, and thereby increase the mischief.The government of the congress would also be enfeebled by it.We apprehend too, that in the present unsettled state of our affairs with England, such a failure might have very ill effects with respect to our negotiations.We therefore request your counsel, hoping your wisdom, which has so often befriended our nation, may point out some way by which we may be extricated from this distress.And as the king has hitherto so generously assisted us, we hope that if it is any way practicable, his majesty will crown the glorious work by affording us this help, at the different periods when it will be wanted, and which is absolutely the last that will be asked. We are with great and sincere respect, sir, your excellency’s, &c. &c.Signed, B. Franklin.J. Jay.One would have thought, that this letter, though by no means servile or unbecoming, was sufficiently courtly to have obtained the necessary loan; but not another louis d’orr could be obtained.As is hinted in the letter, I had been summoned to Paris in the preceding autumn, to meet Mr. Oswald, so suddenly that I had not time to sign all the obligations necessary to complete the loan that was proposed. The Bankers in Amsterdam had sold all the obligations that had been signed and sent the rest to me at Paris, which I signed and sent back. When these also were all sold, the amount was far short of Mr. Morris’s bills, and bankruptcy still threatened us. No wonder Dr. Franklin felt himself in a situation so humiliating that he wished himself out of this.’ I believe Mr. Jay’s feelings sympathized with the Doctors’, as I am sure mind did.A few miscellaneous documents, scarcely worth remembrance, because they were all fruitless will be inserted:—MR. ADAMS’ PROPOSED ARTICLES.June, 1783.Articles agreed upon, by and between David Hartley, Esq. Minister Plenipotentiary of his Britannic Majesty for  in behalf of his said Majesty on the

one part, and J.A. B.F. J.J. and H.L. ministers plenipotentiary of the United States of America, for treating of peace with the minister plenipotentiary of his said majesty on their behalf, on the other part , in addition

to those articles agreed upon, on the 30th day of November, 1782, by and between Richard Oswald, Esq. the commissioner of his Britannic majesty for treating of peace, with the commissioners of the United States of America, in behalf of his said majesty on the one part, and the said J.A. B.F. and H.L. commissioners of the said states for treating of peace with the commissioners of his said majesty on their behalf, on the other part.Whereas it is expedient that intercourse and commerce should be opened, between the people and territories subject to the crown of Great Britain, and those of the United States of America; and that this intercourse and commerce should be established on the most enlarged principles of reciprocal benefit to both countries.1st. It is agreed that ministers shall be forthwith nominated and vested with full powers to treat, agree and conclude upon a permanent treaty of commerce, between the two powers, and their respective citizens, subjects and countries.2. For the purpose of a temporary regulation of such intercourse and commerce, it is agreed—That the citizens of the United States shall import into, and export from any part of the dominions subject to the crown of Great Britain, in American ships, any goods, wares, and merchandizes, which have been so imported or exported by the inhabitants of the British American colonies before the commencement of the late war, paying only the same duties and charges as the like sort of goods or merchandizes are now, or may be subject to, if imported by British subjects, in British ships, from any British island or plantation in America; And that the subjects of his Britannic majesty, shall import to and export from any part of the territories of the United States of America, in British ships, any goods, wares, and merchandizes which might have been so imported or exported by the subjects of his Britannic majesty, before the commencement of the war, paying the same duties and charges, as the like sort of goods, wares and merchandizes are now or may be subject to, if imported in American ships, by any of the citizens of the said United States.This agreement to continue in force for all vessels which shall sail from any port of either party, on or before the  day of

 and no longer.Provided always, that nothing in this agreement shall at any time hereafter, be argued on either side, in support of any proposition which may be made in the future negotiation of a permanent treaty of commerce.DRAFT OF MR. JAY.Whereas a variety of circumstances and considerations oppose the forming at present a permanent treaty of commerce between the imperial crown of Great Britain and the United States of America; and whereas it is expedient that a commercial intercourse should be without delay opened and regulated between the kingdom and territories of Great Britain and the said states by a temporary convention—therefore

it is agreed that for the term of  from the date hereofProvided that the subjects of his Britannic majesty shall not have any right or claim, under the convention, to carry or import into the said states any slaves from any part of the world; it being the intention of the said states entirely to prohibit the importation thereof.And whereas questions may arise respecting the operation of this convention on Ireland; it is agreed, that it shall not be construed to restrain that kingdom from accepting from & granting to the said states, farther and more extensive commercial privileges, than those Ireland and the British American colonies enjoyed with respect to each other before the late war.And whereas this convention is dictated by temporary convenience, and the discussion of questions respecting reciprocity, has, in forming of it, been avoided: Therefore it is agreed, that no arguments shall be drawn from it, for or against any propositions or claims which either party may make in treating of & framing the proposed treaty of future commerce.These, and all other projects were in vain. Mr. Hartley could obtain leave to sign nothing. The despotism of Royal Orders in Council were henceforward to rule the world.
				
					John Adams.
				
				
			